COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Julie Stagner; Longmont Properties, LLC; RSJS
                            Management, Inc.; RSJS Ventures, LP; and Breck Real
                            Properties, LLC, Relators

Appellate case number:      01-18-00758-CV

Trial court case number:    2017-73196

Trial court:                151st District Court of Harris County

       On August 22, 2018, relators, Julie Stagner; Longmont Properties, LLC; RSJS
Management, Inc.; RSJS Ventures, LP; and Breck Real Properties, LLC, filed a petition
for a writ of mandamus. Their petition seeks to compel the respondent district judge to
vacate its August 16, 2018 order denying relators’ motion to quash and for protection and
compelling relators to produce all discovery requested by Colliers and, instead, to compel
respondent to enter an order granting relators’ motion. Relators have included an appendix
and record. See TEX. R. APP. P. 52.7.
       With the petition, relators also filed an opposed “Motion for Emergency Temporary
Relief” seeking a temporary stay of enforcement of the August 16, 2018 order, pending
disposition of this petition, because the order requires relators to produce all discovery
within ten days of that order and for relator Stagner’s deposition to take place within thirty
days of that order. Relators’ motion contains the required certificate of compliance. See
TEX. R. APP. P. 52.10(a). Real party in interest Colliers International—Atlanta, LLC, filed
an opposition to the motion.
        Accordingly, the Court grants the relators’ motion and ORDERS that the
enforcement of the August 16, 2018 order is stayed. See TEX. R. APP. P. 52.10(b). This
stay is effective until the mandamus petition is decided or this Court otherwise orders the
stay lifted. See id. Any party may file a motion for reconsideration. See id. 52.10(c).
       Finally, the Court requests a response to the mandamus petition by any real party in
interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20 days
from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court
Date: August 24, 2018